Exhibit 4 RESTRICTED STOCK AGREEMENT ALLOY, INC. This AGREEMENT is made effective as of the 15thday of April 2010 (the “Grant Date”), by and between Alloy, Inc. (the “Company”), a Delaware corporation, and MATTHEW DRAPKIN (the “Participant”). WHEREAS, the Company has adopted the Amended and Restated Alloy, Inc. 2007 Employee, Director and Consultant Stock Incentive Plan (the “Plan”) to promote the interests of the Company by providing an incentive for employees, directors and consultants of the Company or its Affiliates; WHEREAS, pursuant to the provisions of the Plan, the Company desires to offer to the Participant shares of the Company's common stock, $0.01 par value per shar(“Common Stock”), in accordance with the provisions of the Plan, all on the terms and conditions hereinafter set forth; WHEREAS, Participant wishes to accept said offer; and WHEREAS, the parties hereto understand and agree that any terms used and not defined herein have the meanings ascribed to such terms in the Plan. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Terms of Grant.The Participant hereby accepts the offer of the Company to issue to the Participant, in accordance with the terms of the Plan and this Agreement, Four Thousand Six Hundred and Thirty-Five (4,635) Shares of the Company's Common Stock (such shares, subject to adjustment pursuant to Section 22 of the Plan and Subsection 2.1 (f) hereof, the "Granted Shares") at a purchase price of $0.01 per share (the "Purchase Price"), receipt of which is hereby acknowledged by the Participant's prior service to the Company and which amount will be reported as income on the Participant's W-2 for this calendar year. 2 1. Forfeiture Provisions. (a)Lapsing Forfeiture Right. In the event that for any reason the Participant is no longer an employee, director or consultant of the Company or an Affiliate prior to February 1, 2013 (the “Termination”), the Participant (or the Participant's Survivor) shall, on the date of Termination, immediately forfeit to the Company (or its designee) all of the Granted Shares which have not yet lapsed in accordance with the schedule set forth below (the “Lapsing Forfeiture Right”). The Company's Lapsing Forfeiture Right is as follows: (i)If the Participant's Termination is prior to February 1, 2011, all of the Granted Shares shall be forfeited to the Company. (ii)If the
